F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          JUL 8 2003
                                 TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk


SUSAN NEVITT,

          Plaintiff-Appellant,
                                                        No. 03-2037
v.                                               (District of New Mexico)
                                             (D.C. No. CIV-02-1580 WPJ/LFG)
THOMAS FITCH, Judge,

          Defendant-Appellee.




                             ORDER AND JUDGMENT *


Before SEYMOUR, MURPHY, and O’BRIEN, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Susan Nevitt, proceeding pro se, appeals the district court’s dismissal of

her civil rights complaint against New Mexico state court Judge Thomas Fitch and


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
its decision to strike her “Notice by Plaintiff of Filing a Peremptory Challenge to

District Judge” (the “Notice”). This court exercises jurisdiction pursuant to 28

U.S.C. § 1291 and affirms.

      In striking the Notice, the district court noted that it was based on a New

Mexico Supreme Court decision which allows any party the right to exercise a

peremptory challenge to a state district court judge for any reason. The district

court noted, however, that no such right exists under federal law and that the

decision of the New Mexico Supreme Court was not binding on a federal district

court. As to Nevitt’s underlying civil rights complaint, the district court noted

that Judge Fitch is absolutely immune from suit for civil liability for acts taken in

his judicial capacity unless he acted in the acted in the clear absence of all

jurisdiction. See generally Stump v. Sparkman, 435 U.S. 349 (1978). Because

Nevitt had not alleged any facts indicating Judge Fitch acted in the absence of

jurisdiction, and because the record affirmatively indicated the underlying state

court water dispute was within Judge Fitch’s jurisdiction, the district court

concluded Judge Fitch was entitled to absolute immunity.

      This court reviews de novo a district court’s dismissal of a complaint on

judicial immunity grounds, using the same standards it employs when reviewing a

dismissal under Fed. R. Civ. P. 12(b)(6). See Ledbetter v. City of Topeka, 318

F.3d 1183, 1187 (10th Cir. 1999). Upon de novo review of the district court order


                                         -2-
of dismissal and consideration of the parties’ briefs and the entire appellate

record, this court AFFIRMS for substantially those reasons set out by the district

court in its order of dismissal dated December 31, 2002.

                                       ENTERED FOR THE COURT



                                       Michael R. Murphy
                                       Circuit Judge




                                         -3-